Case 2:18-cr-00037-DBH Document 161 Filed 06/26/20 Page 1 of 3     PageID #: 328



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )   CRIM. NOS. 2:18-CR-37-DBH-01
                                          )        AND 2:19-CR-05-DBH
 RYAN LANDERS,                            )
                                          )
                         DEFENDANT        )


                  ORDER ON DEFENDANT’S MOTION FOR
                      COMPASSIONATE RELEASE


      On June 25, 2020, Ryan Landers filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) (part of the First Step Act). Crim. No. 2:18-cr-

37, ECF No. 160; Crim. No. 2:19-cr-05, ECF No. 81. He attached an Exhibit

demonstrating that, as the statute requires, he first requested relief from the

Warden (FMC Devens) on June 4, 2020, Mot. Ex. A. The Warden denied the

request in writing on June 10, 2020, stating the reasons. Thus, the Warden

acted within the statutory 30-day limit. The Warden’s letter also advised Landers

of his available administrative appeal remedy. Landers confusingly says he “has

exhausted his administrative remedies . . . and continues to pursue remedies

with the Bureau of Prisons.” Mot. at 1. But he does not tell me what remedies

he is pursuing or that his appeal was rejected.

      The relevant part of the statute provides that a defendant can seek

compassionate release from the court “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a
Case 2:18-cr-00037-DBH Document 161 Filed 06/26/20 Page 2 of 3         PageID #: 329



motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18

U.S.C. § 3582(c)(1)(A). Obviously if the Warden does not act on a request within

30 days, a defendant like Landers is free to go to court. But what if—as here—

the Warden makes a timely decision? Can the defendant simply ignore it and

proceed to court? Or must the defendant then exhaust his administrative rights

of appeal?

      As I did in United States v. Rembert, No. 2:12-CR-66, 2020 U.S. Dist. LEXIS

107423, at *2-3 (D. Me. June 19, 2020), I join those courts that have concluded

that the 30-day language is designed to ensure that the Warden acts timely and

that when she does, the prisoner needs to exhaust his administrative appeal

rights before proceeding to court.          See, e.g., United States v. Saenz,

No. 97CR2106, 2020 WL 2767558, at *2 (S.D. Cal. May 28, 2020) (“[B]ecause the

warden acted on Defendant’s request, no lapse has occurred.”); United States v.

Miller, No. 2:16-CR-00269, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020) (“It

seems odd that Congress would allow a defendant to short-circuit the Bureau of

Prison’s administrative procedures simply by waiting 30 days after filing his

request, despite the warden timely acting on that request. In this context ‘lapse’

clearly means that the warden must fail to act on the defendant’s request for a

period of 30 days.”); United States v. Weidenhamer, No. CR-16-01072-001, 2019

WL 6050264, at *4 (D. Ariz. Nov. 8, 2019) (“[T]he better reading is to require

administrative exhaustion if a warden acts on a request within 30 days. The

statute requires a defendant submit a request to her warden. If the warden acts


                                                                                   2
Case 2:18-cr-00037-DBH Document 161 Filed 06/26/20 Page 3 of 3             PageID #: 330



on that request in a timely manner, it is appropriate to require a defendant to

pursue an administrative appeal.”). But see United States v. York, No. 3:11-CR-

76, 2019 WL 3241166, at *5-6 (E.D. Tenn. July 18, 2019).1

      Since Landers has not shown that he has fully exhausted his

administrative rights to appeal the Warden’s decision, his motion is DENIED

WITHOUT PREJUDICE.

      SO ORDERED.

      DATED THIS 26TH DAY OF JUNE, 2020


                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE




1United States v. Gioeli, No. 08-cr-240, 2020 WL 2572191, at *2-3 (E.D.N.Y. May 21, 2020),
describes the “split” on this issue among the district judges in the Second Circuit.

                                                                                        3
